DETAILED ACTION
This office action is in response to application filed on November 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/907099.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019, 06/09/2020, 12/29/2020, 11/29/2021, 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Preliminary amendments filed on March 30, 2020 have been entered. 
Claims 1-20 have been added.
Claims 1-20 have been examined.

Specification
The disclosure is objected to because of the following informalities:
[0013]: Language “Such a control parameter may include a target ventilation” should read “Such [[a]] control parameter may include a target ventilation”.  
[0016]: Language “The method of the apparatus may also include. The method of the apparatus may also include generating …” should read “
[0042]: Language “Such a treatment may ensure delivery of a specified or substantially specified target ventilation … to the patient interface during the course of a treatment session by comparing an measure of ventilation with the target ventilation” should read “Such a treatment may ensure delivery of a specified or substantially specified target ventilation … to the patient interface during the course of a treatment session by comparing a measure of ventilation with the target ventilation”.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim language should read “The system of claim 1, wherein the at least one sensor is a contactless motion sensor configured to use signals reflected from a user of the flow generator to measure the at least one respiratory parameter” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 16 is objected to because of the following informalities: 
Claim language should read “The method of claim 10, wherein the at least one sensor is a contactless motion sensor configured to use signals reflected from [[a]] the user of the flow generator to measure the at least one respiratory parameter” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities: 
Claim language “generating an indicator for display with the controller based on the performed evaluation of the at least one respiratory parameter, the indicator representing a prediction of future relapse of the user” should read “generating an indicator for display with the controller based on the performed evaluation of the at least one respiratory parameter, the indicator representing a prediction of future relapse of the  patient” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities: 
Claim language should read “The computer-readable medium of claim 17, wherein the at least one sensor is a contactless motion sensor configured to use signals reflected from the patient of the flow generator to measure the at least one respiratory parameter” to provide appropriate antecedence basis.  
Appropriate correction is required.

Examiner’s Note
Claims 1-16 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., control the flow generator based on the performed evaluation of the at least one respiratory parameter), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., controlling the flow generator with the controller based on the performed evaluation of the at least one respiratory parameter), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-9 and 11-16, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 17-20 present “a computer-readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).
As currently claimed, the language a computer readable medium does not specify if the computer readable medium is “transitory” or “non-transitory” and therefore claims 17-20 are considered to be non-statutory under 35 U.S.C. 101 (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).
In order to overcome this rejection, the following language is suggested:
“Claim 17 (Currently amended) A non-transitory computer-readable medium …”
“Claim 18. (Currently amended) The non-transitory computer-readable medium …”
“Claim 19. (Currently amended) The non-transitory computer-readable medium …”
“Claim 20. (Currently amended) The non-transitory computer-readable medium …”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindhelm (US 20100275921 A1, IDS record), hereinafter ‘Schindhelm’, in view of Halperin (US 20080275349 A1, IDS record), hereinafter ‘Halperin’.
Regarding claim 1. (new) 
Schindhelm discloses:
A monitoring system (Fig. 1, item 100 – “detection device”, [0027]-[0028]: a detection device for detecting severity changes in the condition of a disease in a patient is disclosed (see also [0012] and [0017])) comprising: 
at least one sensor (Fig. 1, items 106 and 107 – “pressure sensor” and “flow sensor”) configured to measure at least one respiratory parameter ([0030]-[0031]: a pressure sensor measures a pressure generated by a flow generator of the device, and a flow sensor generates a signal representative of the patient’s respiratory flow); 
a flow generator (Fig. 1, item 105 – ‘flow generator/blower’) configured to generate a flow of breathable gas at a pressure above atmospheric pressure at a user interface (Fig. 1, item 102 – “patient respiratory interface”; [0028]: a flow generator generates a flow of breathable gas at a pressure above atmospheric pressure to a patient interface (see [0012], [0017])); and 
a controller (Fig. 1, item 104 – ‘controller’), communicatively coupled to the at least one sensor and the flow generator ([0028], [0032]: controller uses data from sensors to control blower, which implies these elements to be communicatively coupled to each other (see also [0042], [0063], [0083], and claims 1-2)), the controller being configured to: 
perform an evaluation of the at least one respiratory parameter during one or more monitoring sessions (Fig. 2, item 204; [0044], [0047]: controller performs evaluation of measured respiratory parameters (e.g., pressure) from a current session to assess changing condition of a patient with one or more severity change indicators (see [0038]) and/or to control the flow generator (see [0032]-[0033])); 
generate for display an indicator based on the performed evaluation of the at least one respiratory parameter (Fig. 2, item 206; [0056]-[0057]: based on the evaluation of the measured respiratory parameter(s), the controller triggers (generates) a warning for display (see Fig. 3, see also [0016], [0039], [0064])); and 
control the flow generator based on the performed evaluation of the at least one respiratory parameter ([0032]-[0033], [0038]: the controller controls the flow generator based on the evaluation of the measured respiratory signals (see also [0012], [0052], [0083])).  

Schindhelm does not disclose:
the indicator representing a prediction of future relapse.

Halperin teaches:
“Embodiments of the present invention provide methods and systems for monitoring patients for the occurrence or recurrence of a physiological event, for example, a chronic illness or ailment. This monitoring assists the patient or healthcare provider in treating the ailment or mitigating the effects of the ailment. Embodiments of the present invention provide techniques for monitoring vital and non-vital signs using automated sensors and electronic signal processing, in order to detect and characterize the onset of a physiological event, and, for some applications, to treat the event, such as with therapy or medication” ([0099]: patient’s data (e.g., respiratory rate, see [0109]) collected using sensors is evaluated in order to detect recurrence of chronic illness or ailment (e.g., COPD, see [0013])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to modify Schindhelm in view of Halperin to incorporate the indicator representing a prediction of future relapse, in order to accurately monitor pre-episodic indicators and increase the effectiveness of preventive treatment of chronic diseases, as discussed by Halperin ([0012]).

Regarding claim 2. (new) 
Schindhelm in view of Halperin discloses all the features of claim 1 as described above.
Schindhelm further discloses:
the at least one respiratory parameter comprises a measure of ventilation ([0042], [0053]: measured ventilation is obtained (see also [0013], [0018], [0047])).  

Regarding claim 3. (new)
Schindhelm in view of Halperin discloses all the features of claim 1 as described above.
Schindhelm does not explicitly disclose:
the at least one respiratory parameter comprises a frequency of sleep disordered events.  

	However, Schindhelm teaches:
“Alternately, or in addition, a severity change indicator may be based on changes in other RI or COPD representative data or respiratory parameter(s) measured and tracked by the detection device 100 such as respiratory rate, respiration effort, bloodgas levels, other measures, such as increased hours of use, or combinations thereof that may optionally be determined by the device. … By way of further example, increases, or increases of a certain amount, in the respiratory rate or other representative data for two or more consecutive days of monitoring sessions without a comparable decrease over the same consecutive day time frame in the following days may be taken as the severity change indicator” ([0047]: severity change indicators can also result from an increase in respiratory rate or other data over different sessions (analogous to frequency of events, see also [0056] regarding monitoring device used during sleep)).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to modify Schindhelm in view of Halperin to incorporate the at least one respiratory parameter comprising a frequency of sleep disordered events, in order to trigger the device to provide a warning for the patient/clinicians to efficiently provide the necessary care, as discussed by Schindhelm ([0056]).

Regarding claim 4. (new) 
Schindhelm in view of Halperin discloses all the features of claim 1 as described above.
Schindhelm further discloses:
performing the evaluation of the at least one respiratory parameter comprises assessing a change in the at least one respiratory parameter over the one or more monitoring sessions ([0046], [0049]: evaluation is also performed between multiple sessions).  

Regarding claim 5. (new) 
Schindhelm in view of Halperin discloses all the features of claim 1 as described above.
Schindhelm does not explicitly disclose:
the indicator is a probability of a relapse occurring.  

	However, Schindhelm teaches:
“In such cases, the degree of the change(s) and the length of time over which parameter change(s) have occurred may be assessed to determine the likelihood of acute exacerbation, which may be represented by, for example, a variable or index. For example, the index may represent or show a greater likelihood of acute exacerbation with larger degrees or amounts of change and/or longer periods or lengths of time over which the change(s) occur. Depending on parameters, larger increases and/or longer periods of time of change may represent a more likely acute exacerbation occurrence” ([0048]: likelihood of event can also be estimated to predict occureence (see also [0063])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to modify Schindhelm in view of Halperin to incorporate the indicator as a probability of a relapse occurring, in order to perform a robust analysis of data over different sessions and build an accurate indicator.

Regarding claim 6. (new) 
Schindhelm in view of Halperin discloses all the features of claim 1 as described above.
Schindhelm further discloses:
the indicator is a Boolean-valued indicator ([0039], [0057]: one or more warning lights are used to display evaluation results, the light being a Boolean-valued indicator (on/off)).  

Regarding claim 7. (new) 
Schindhelm in view of Halperin discloses all the features of claim 6 as described above.
Schindhelm further discloses:
generating the indicator comprises comparing changes in the at least one respiratory parameter with one or more respective thresholds ([0044], [0049]: evaluation of measured respiratory parameter(s) is performed using one or more thresholds, resulting in a severity change indicator used to trigger the warning (see [0056])).  

Regarding claim 8. (new) 
Schindhelm in view of Halperin discloses all the features of claim 1 as described above.
Schindhelm further discloses:
the controller is further configured to display the indicator on a display ([0039]: a display device is also implemented for outputting the evaluation results (see Fig. 3)).  

Regarding claim 9. (new) 
Schindhelm in view of Halperin discloses all the features of claim 1 as described above.
Schindhelm further discloses:
the sensor is a contactless motion sensor configured to use signals reflected from a user of the flow generator to measure the at least one respiratory parameter ([0062]: non-contact sensors can also be implemented in the evaluation).  

Regarding claim 10. (new) 
Schindhelm discloses:
A method (Fig. 2) of monitoring a user ([0027], [0042]: a method for detecting severity changes in the condition of a disease in a patient is disclosed (see also [0011])), the method comprising: 
measuring at least one respiratory parameter with at least one sensor (Fig. 1, items 106 and 107 – “pressure sensor” and “flow sensor”; Fig. 2, item 202; [0030]-[0031], [0043]: a pressure sensor measures a pressure generated by a flow generator of the device, and a flow sensor generates a signal representative of the patient’s respiratory flow); 
generating a flow of breathable gas with a flow generator (Fig. 1, item 105 – ‘flow generator/blower’) at a pressure above atmospheric pressure at a user interface (Fig. 1, item 102 – “patient respiratory interface”; Fig. 2, item 200; [0028], [0042]: a flow generator generates a flow of breathable gas at a pressure above atmospheric pressure to a patient interface (see [0012], [0017])); 
performing an evaluation of the at least one respiratory parameter during one or more monitoring sessions with a controller (Fig. 1, item 104 – ‘controller’; Fig. 2, item 204; [0044], [0047]: controller performs evaluation of measured respiratory parameters (e.g., pressure) from a current session to assess changing condition of a patient with one or more severity change indicators (see [0038]) and/or to control the flow generator (see [0032]-[0033])) communicatively coupled to the at least one sensor and the flow generator ([0028], [0032]: controller uses data from sensors to control blower, which implies these elements to be communicatively coupled to each other (see also [0042], [0063], [0083], and claims 1-2)); 
generating an indicator for display with the controller based on the performed evaluation of the at least one respiratory parameter (Fig. 2, item 206; [0056]-[0057]: based on the evaluation of the measured respiratory parameter(s), the controller triggers (generates) a warning for display (see Fig. 3, see also [0016], [0039], [0064])); and 
controlling the flow generator with the controller based on the performed evaluation of the at least one respiratory parameter ([0032]-[0033], [0038]: the controller controls the flow generator based on the evaluation of the measured respiratory signals (see also [0012], [0052], [0083])).  

Schindhelm does not disclose:
the indicator representing a prediction of future relapse of the user.

Halperin teaches:
“Embodiments of the present invention provide methods and systems for monitoring patients for the occurrence or recurrence of a physiological event, for example, a chronic illness or ailment. This monitoring assists the patient or healthcare provider in treating the ailment or mitigating the effects of the ailment. Embodiments of the present invention provide techniques for monitoring vital and non-vital signs using automated sensors and electronic signal processing, in order to detect and characterize the onset of a physiological event, and, for some applications, to treat the event, such as with therapy or medication” ([0099]: patient’s data (e.g., respiratory rate, see [0109]) collected using sensors is evaluated in order to detect recurrence of chronic illness or ailment (e.g., COPD, see [0013])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to modify Schindhelm in view of Halperin to incorporate the indicator representing a prediction of future relapse of the user, in order to accurately monitor pre-episodic indicators and increase the effectiveness of preventive treatment of chronic diseases, as discussed by Halperin ([0012]).

Regarding claim 11. (new) 
Schindhelm in view of Halperin discloses all the features of claim 10 as described above.
Schindhelm further discloses:
performing the evaluation of the at least one respiratory parameter comprises assessing a change in the at least one respiratory parameter over the one or more monitoring sessions ([0046], [0049]: evaluation is also performed between multiple sessions).  

Regarding claim 12. (new) 
Schindhelm in view of Halperin discloses all the features of claim 10 as described above.
Schindhelm does not explicitly disclose:
the indicator is a probability of a relapse occurring.  

	However, Schindhelm teaches:
“In such cases, the degree of the change(s) and the length of time over which parameter change(s) have occurred may be assessed to determine the likelihood of acute exacerbation, which may be represented by, for example, a variable or index. For example, the index may represent or show a greater likelihood of acute exacerbation with larger degrees or amounts of change and/or longer periods or lengths of time over which the change(s) occur. Depending on parameters, larger increases and/or longer periods of time of change may represent a more likely acute exacerbation occurrence” ([0048]: likelihood of event can also be estimated to predict occureence (see also [0063])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to modify Schindhelm in view of Halperin to incorporate the indicator as a probability of a relapse occurring, in order to perform a robust analysis of data over different sessions and build an accurate indicator.

Regarding claim 13. (new) 
Schindhelm in view of Halperin discloses all the features of claim 10 as described above.
Schindhelm further discloses:
the indicator is a Boolean-valued indicator ([0039], [0057]: one or more warning lights are used to display evaluation results, the light being a Boolean-valued indicator (on/off)).  

Regarding claim 14. (new) 
Schindhelm in view of Halperin discloses all the features of claim 13 as described above.
Schindhelm further discloses:
generating the indicator comprises comparing changes in the at least one respiratory parameter with one or more respective thresholds ([0044], [0049]: evaluation of measured respiratory parameter(s) is performed using one or more thresholds, resulting in a severity change indicator used to trigger the warning (see [0056])).  

Regarding claim 15. (new) 
Schindhelm in view of Halperin discloses all the features of claim 10 as described above.
Schindhelm further discloses:
displaying the indicator on a display ([0039]: a display device is also implemented for outputting the evaluation results (see Fig. 3)).  

Regarding claim 16. (new) 
Schindhelm in view of Halperin discloses all the features of claim 10 as described above.
Schindhelm further discloses:
the sensor is a contactless motion sensor configured to use signals reflected from a user of the flow generator to measure the at least one respiratory parameter ([0062]: non-contact sensors can also be implemented in the evaluation).  

Regarding claim 17. (new) 
Schindhelm discloses:
A computer-readable medium storing program instructions configured to cause a processor (Fig. 1, item 104 – ‘controller’; [0041]: a controller includes a processor and memory having instructions) to carry out a method (Fig. 2) of monitoring cardio-pulmonary health of a patient ([0027], [0042]: a method for detecting severity changes in the condition of a disease in a patient is disclosed (see also [0011], [0031])), the method comprising: 
measuring at least one respiratory parameter with at least one sensor (Fig. 1, items 106 and 107 – “pressure sensor” and “flow sensor”; Fig. 2, item 202; [0030]-[0031], [0043]: a pressure sensor measures a pressure generated by a flow generator of the device, and a flow sensor generates a signal representative of the patient’s respiratory flow); 
generating a flow of breathable gas with a flow generator (Fig. 1, item 105 – ‘flow generator/blower’) at a pressure above atmospheric pressure at a user interface (Fig. 1, item 102 – “patient respiratory interface”; Fig. 2, item 200; [0028], [0042]: a flow generator generates a flow of breathable gas at a pressure above atmospheric pressure to a patient interface (see [0012], [0017])); 
performing an evaluation of the at least one respiratory parameter during one or more monitoring sessions with a controller (Fig. 1, item 104 – ‘controller’; Fig. 2, item 204; [0044], [0047]: controller performs evaluation of measured respiratory parameters (e.g., pressure) from a current session to assess changing condition of a patient with one or more severity change indicators (see [0038]) and/or to control the flow generator (see [0032]-[0033])) communicatively coupled to the at least one sensor and the flow generator ([0028], [0032]: controller uses data from sensors to control blower, which implies these elements to be communicatively coupled to each other (see also [0042], [0063], [0083], and claims 1-2)); 
generating an indicator for display with the controller based on the performed evaluation of the at least one respiratory parameter (Fig. 2, item 206; [0056]-[0057]: based on the evaluation of the measured respiratory parameter(s), the controller triggers (generates) a warning for display (see Fig. 3, see also [0016], [0039], [0064])),; and 
controlling the flow generator with the controller based on the performed evaluation of the at least one respiratory parameter ([0032]-[0033], [0038]: the controller controls the flow generator based on the evaluation of the measured respiratory signals (see also [0012], [0052], [0083])).  

Schindhelm does not disclose:
the indicator representing a prediction of future relapse of the user.

Halperin teaches:
“Embodiments of the present invention provide methods and systems for monitoring patients for the occurrence or recurrence of a physiological event, for example, a chronic illness or ailment. This monitoring assists the patient or healthcare provider in treating the ailment or mitigating the effects of the ailment. Embodiments of the present invention provide techniques for monitoring vital and non-vital signs using automated sensors and electronic signal processing, in order to detect and characterize the onset of a physiological event, and, for some applications, to treat the event, such as with therapy or medication” ([0099]: patient’s data (e.g., respiratory rate, see [0109]) collected using sensors is evaluated in order to detect recurrence of chronic illness or ailment (e.g., COPD, see [0013])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to modify Schindhelm in view of Halperin to incorporate the indicator representing a prediction of future relapse of the user, in order to accurately monitor pre-episodic indicators and increase the effectiveness of preventive treatment of chronic diseases, as discussed by Halperin ([0012]).

Regarding claim 18. (new) 
Schindhelm in view of Halperin discloses all the features of claim 17 as described above.
Schindhelm further discloses:
performing the evaluation of the at least one respiratory parameter comprises assessing a change in the at least one respiratory parameter over the one or more monitoring sessions ([0046], [0049]: evaluation is also performed between multiple sessions).  

Regarding claim 19. (new) 
Schindhelm in view of Halperin discloses all the features of claim 17 as described above.
Schindhelm further discloses:
the method further comprises displaying the indicator on a display ([0039]: a display device is also implemented for outputting the evaluation results (see Fig. 3)).  

Regarding claim 20. (new) 
Schindhelm in view of Halperin discloses all the features of claim 17 as described above.
Schindhelm further discloses:
the sensor is a contactless motion sensor configured to use signals reflected from a user of the flow generator to measure the at least one respiratory parameter ([0062]: non-contact sensors can also be implemented in the evaluation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heim; Ulrich et al., US 4617924 A, Method and apparatus for artificial respiration and the measurement of breathing gas values
	Reference discloses a ventilation system for measuring breathing gas
Strothmann; Thomas et al., US 8261742 B2, Method and apparatus for adjusting desired pressure in positive airway pressure devices
Reference discloses adjusting desired pressure in a positive airway pressure device based on monitoring characteristics of breathing gas, patient or device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857